DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Oath/Declaration
2.   The oath/declaration filed on 01/15/2021 is acceptable.
                                                                Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                          Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 01/15/2021.
                                                        Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                      Claim Rejections - 35 USC §112
       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of 
the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
       The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
    The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.    Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation of claim 6 such as “wherein in a first period, the first 
transistor and the second transistor are off state, the third transistor and the fourth transistor are on state, and the data line and the display element are electrically coupled, and in a second period, the first transistor, the second transistor and the third transistor are on state, the fourth transistor is off state, and the drain of the first transistor and the gate of the first transistor are electrically coupled” is not disclosed in the specification.
The recitation of claim 7 such as “wherein in the first period, a reset 
potential is supplied to the data line, and in the second period, the same potential as that of a power supply line electrically coupled to the source of the first transistor is supplied to the data line” is not disclosed in the specification.
            The recitation of claim 8 such as “wherein in a third period between the first 
period and the second period, an initial potential is supplied to the data line, and the first transistor, the third transistor and the fourth transistor are off state, the second transistor is on state, and the initial potential is supplied to the gate of the first transistor” is not disclosed in the specification.
The recitation of claim 9 such as “wherein in a third period between the 
first period and the second period, an initial potential is supplied to the data line, and the first transistor, the third transistor and the fourth transistor are off state, the second transistor is on state, and the initial potential is supplied to the gate of the first transistor” is not disclosed in the specification.
                                            Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (U.S. Publication No. 2018/0261155 A1).
     Regarding claim 1, Ota discloses a display device comprising: 
           a pixel circuit (110) provided corresponding to a data line (14) and a scanning line (12), wherein 
           the pixel circuit (110) includes a first transistor (121), a second transistor (122), a third transistor (123), a fourth transistor (124), and a display element (130),
           the first transistor (121) supplies a current in accordance with a voltage between a gate node (g) of the first transistor (121) and a source node (s) of the first transistor to the display element (130) via the fourth transistor (124), 
           the second transistor (122) is disposed between the data line (14) and the gate node (g) of the first transistor (121) and is turned on or off in accordance with a potential of the scanning line (12) (connected to gate of the second transistor 122), 
           the third transistor (123) is disposed between the data line (14) and a drain node (d) of the first transistor (121), and 
          the fourth transistor (124) is disposed between the drain node (d) of the first transistor (122) and the display element (130) (e.g. Fig. 3).
     Regarding claim 10, Ota discloses an electronic apparatus (para [0024]) comprising the display device (Fig. 1 and para [0045] and [0138]) according to claim 1.
                                                      Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 6-9 would be allowed.
         Claims 6-9 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a display device comprising wherein in a first period, the first transistor and the second transistor are off state, the third transistor and the fourth transistor are on state, and the data line and the display element are electrically coupled, and in a second period, the first transistor, the second transistor and the third transistor are on state, the fourth transistor is off state, and the drain of the first transistor and the gate of the first transistor are electrically coupled, in combinations with the other structures as cited in the independent claim 6.
        Claims 7-9 are directly or indirectly depend on the independent claim 6.
        Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein in a first period, the second transistor is on state, the third transistor and the fourth transistor are off state, and a voltage that turns on the first transistor is applied to the gate node of the first transistor via the data line, in a second period after the first period, the second transistor and the third transistor are on state, and the fourth transistor is off state, and in a third period after the second period, the second transistor is on state, the third transistor and the fourth transistor are off state, and a data signal having a voltage in accordance with a current flowing to the display element is supplied to the data line as cited in claim 2.
        Claims 3-5 are directly or indirectly depend on claim 2, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Note: Claims 6-9 would be allowable if rewritten specification or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
                                                              Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. OTA et al. (U.S. Publication No. 2017/0125503 A1).
                                                               Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PHUC T DANG/Primary Examiner, Art Unit 2892